17‐3178‐cr (L) 
United States v. Insaidoo  
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                          
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 15th day of March, two thousand nineteen. 
                     
PRESENT:  BARRINGTON D. PARKER, 
                    DENNY CHIN, 
                    RICHARD J. SULLIVAN, 
                                         Circuit Judges.                             
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                           
                                         v.                                         17‐3178‐cr (L);  
                                                                                    17‐3230‐cr (Con)          
KWAME A. INSAIDOO, ROXANNA INSAIDOO,  
                                         Defendants‐Appellants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 ELI J. MARK, Assistant United States Attorney 
                                                              (David Zhou, Daniel B. Tehrani, Assistant 
                                                              United States Attorneys, on the brief), for 
                                                              Geoffrey S. Berman, United States Attorney for 
                                                              the Southern District of New York, New York, 
                                                              New York. 
 
 
                                                                                               

FOR DEFENDANT‐APPELLANT                     MICHELLE ANDERSON BARTH, The Law 
KWAME A. INSAIDOO:                          Office of Michelle Anderson Barth, Burlington, 
                                            Vermont.   
      
FOR DEFENDANT‐APPELLANT                     BEVERLY H. VAN NESS, Law Firm of Beverly  
ROXANNA INSAIDOO:                           Van Ness, New York, New York. 

                 Appeal from the United States District Court for the Southern District of 

New York (Caproni, J.). 

                 UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgments of the district court are AFFIRMED 

in part and VACATED in part and the case is REMANDED.                            

                 Defendants‐appellants Kwame A. Insaidoo (ʺKwameʺ) and Roxanna 

Insaidoo (ʺRoxannaʺ) appeal from judgments entered October 4, 2017, convicting them, 

following a six‐day jury trial, of conspiracy, embezzlement, wire fraud, and money 

laundering, in connection with a government‐funded not‐for‐profit organization, 

United Block Association, Inc. (ʺUBAʺ), and a government‐sponsored mortgage 

program.      

                 Kwame was sentenced principally to forty‐eight monthsʹ imprisonment 

and three yearsʹ supervised release.  Roxanna was sentenced principally to thirty 

monthsʹ imprisonment and three yearsʹ supervised release.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal.    

                  




                                              ‐ 2 ‐ 
 
                                                                                                

                On appeal, the Insaidoos present the following challenges to their 

convictions: (1) the adequacy of the jury instructions concerning the definition of 

ʺbenefitsʺ and ʺin any one year periodʺ for embezzlement under 18 U.S.C. § 666; (2) the 

sufficiency of the evidence as to whether funds disbursed to UBA under the Older 

Americans Act (ʺOAAʺ), 42 U.S.C § 3001 et seq., constitute ʺbenefitsʺ;  and, (3) if the 

Court vacates their convictions for embezzlement, the Insaidoosʹ entitlement to 

retroactive misjoinder on the remaining counts due to spillover prejudice.  Separately, 

Roxanna challenges the sufficiency of the evidence as to her participation in the 

embezzlement scheme, and Kwame challenges one of his standard conditions of 

supervised release.   

    I.       Adequacy of the Jury Instructions 

                The Insaidoos challenge the adequacy of the district courtʹs jury 

instructions concerning the terms ʺbenefitsʺ and ʺin any one year periodʺ in Section 666.  

They did not raise this objection below, and the parties agree that an unpreserved 

challenge to the specific language of a jury instruction must be reviewed for plain error.  

See United States v. Skelly, 442 F.3d 94, 99 (2d Cir. 2006) (ʺ[W]e may not reverse for 

failure to give a more adequate instruction . . . unless the failure constitutes ʹplain 

error.ʹʺ) (citing Fed. R. Crim. P. 52(b)).  An error is plain when the district court is 

ʺobviously wrong in light of existing law.ʺ  United States v. Ghailani, 733 F.3d 29, 52 (2d 




                                              ‐ 3 ‐ 
 
                                                                                                 

Cir. 2013) (quoting United States v. Tarbell, 728 F.3d 122, 126 (2d Cir. 2013)).  Here, we 

find no such error.  

                In relevant part, Section 666 provides that whoever, ʺbeing an agent of an 

organization,ʺ embezzles property valued at $5,000 or more is guilty of a crime if the 

organization ʺreceives, in any one year period, benefits in excess of $10,000 under a 

Federal program involving a grant, contract, subsidy, loan, guarantee, insurance, or 

other form of Federal assistance.ʺ  18 U.S.C. § 666(a)‐(b).   

                The Insaidoos contend that the district court should have instructed the 

jury that the government had to prove UBA received benefits tied to an identifiable 

federal program whose ʺstructure, operation, and purposeʺ qualify the funds as federal 

benefits, citing Fischer v. United States, 529 U.S. 667, 677, 681 (2000) (holding that ʺ[t]o 

determine whether an organization participating in a federal assistance program 

receives ʹbenefits,ʹ an examination must be undertaken of the programʹs structure, 

operation, and purposeʺ).  The district court instructed the jury that, to convict, it had to 

find that UBA received ʺmore than $10,000 that originated as federal money under a 

federal program.ʺ  Tr. 1035.  The Insaidoos argue, in essence, that the jury should have 

been required to find that the funds were ʺbenefitsʺ specifically within the meaning of 

Section 666. 

 




                                              ‐ 4 ‐ 
 
                                                                                                   

              That argument, however, is unpersuasive.  This Court has treated the 

question of what constitutes a benefit as a legal question for the court.  See United States 

v. Bahel, 662 F.3d 610, 626‐29 (2d Cir. 2011) (examining as a legal matter whether the 

United Nations Participation Act, 22 U.S.C. § 287e, established a benefit program for the 

purpose of § 666(b)); see also United States v. Peery, 977 F.2d 1230, 1233 n.2 (8th Cir. 1992) 

(ʺ[D]etermining whether [S]ection 666 applies to [the defendantʹs] conduct is a question 

of law.ʺ).  But see United States v. McLean, 802 F.3d 1228, 1247 (11th Cir. 2015) (ʺ[B]ased 

on our circuit precedent, if we were to address this issue, we would determine that the 

decision to classify assistance as a federal benefit was properly submitted to the jury.ʺ).  

Like our evaluation of the statutory scheme underlying the United Nations 

Participation Act relative to Section 666 in Bahel, determining whether the OAA 

provides a federal benefit is a matter of statutory interpretation.  The district court did 

not err in not assigning this task to the jury.  See Jaen v. Sessions, 899 F.3d 182, 185 (2d 

Cir. 2018) (ʺ[S]tatutory interpretation . . . presents a question of law.ʺ).  

              In addition, the Insaidoosʹ claim that the district court should have further 

instructed the jury on the phrase ʺin any one year period,ʺ to explicitly indicate that it 

had to refer to a continuous twelve‐month period, is meritless.  No plausible 

understanding of ʺin any one year periodʺ would suggest that a jury would ʺcobble[] 

together twelve months that were not continuousʺ between 2007 to 2017, the duration of 

the  Insaidoosʹ embezzlement scheme.  Def. Appellant Kwame A. Insaidoo Br. at 27.  



                                              ‐ 5 ‐ 
 
                                                                                                

Consequently, the district court did not commit plain error in its instructions to the jury 

concerning either the benefit requirement or the phrase ʺin any one year periodʺ under 

Section 666.    

    II.       Sufficiency of the Evidence  

                 The Insaidoos jointly challenge the sufficiency of the evidence as to 

whether the government proved that UBA received a federal benefit from an 

identifiable federal program to meet Section 666ʹs jurisdictional requirement.  Roxanna 

independently contests the governmentʹs proof of her involvement in the embezzlement 

scheme.  This Court reviews a challenge to the sufficiency of evidence de novo, United 

States v. Bruno, 661 F.3d 733, 743 (2d Cir. 2011), examining ʺthe totality of the 

governmentʹs evidence, . . . and . . . uphold[ing] the conviction if ʹany rational trier of 

fact could have found the essential elements of the crime beyond a reasonable doubt,ʹʺ  

United States v. Kavoukian, 354 F.3d 117, 120 (2d Cir. 2003) (per curiam) (citations 

omitted).  We conclude that the government adduced sufficient evidence of UBAʹs 

receipt of a benefit from a federal program and Roxannaʹs participation in the 

embezzlement scheme.  

              a. Federal Benefit to UBA 

                 The jurisdictional element of Section 666 requires the government prove 

that the organization of which the defendant is an agent ʺreceives . . . benefits in excess 

of $10,000 under a Federal program involving a grant, contract, subsidy, loan, 



                                              ‐ 6 ‐ 
 
                                                                                                

guarantee, insurance, or other form of Federal assistance.ʺ  18 U.S.C. § 666(b); accord 

United States v. Naiman, 211 F.3d 40, 47 (2d Cir. 2000).  Because the determination of 

whether the OAAʹs ʺstructure, operation, and purposeʺ establishes a federal program 

that provides benefits was not a question for the jury, see supra, to satisfy Section 666ʹs 

jurisdictional requirement, the government only had to prove that UBA received more 

than $10,000 in federal funds in a one‐year period between 2007 and 2017.  See Naiman, 

211 F.3d at 47.  Here, the government provided testimonial and documentary evidence 

that UBA received federal funds well in excess of $10,000 in at least three fiscal years: 

$454,529 in 2013; $556,015 in 2014; and $548,960 in 2015.  Accordingly, the government 

supplied sufficient evidence to prove Section 666ʹs jurisdictional element.  

             b. Roxannaʹs Involvement in the Embezzlement Scheme 

               Contrary to Roxannaʹs argument, the government presented sufficient 

evidence that she was involved in the embezzlement scheme.  In addition to testimony 

indicating that Roxanna was generously compensated relative to her minimal work for 

UBA, there was evidence that she failed to report money she received from UBA on her 

tax returns; transferred UBA funds to a shell company she owned; falsified invoices 

from her shell company about services rendered to UBA; and used the funds she 

received from UBA for personal expenses.  Based in part on this evidence, a rational 

trier of fact could find that Roxanna was an active participant in her husbandʹs ongoing 

embezzlement scheme.  



                                             ‐ 7 ‐ 
 
                                                                                                 

                  Given that the jury instructions were not erroneous and the government 

provided sufficient evidence to satisfy its burden of proof with respect to each 

defendant on the Section 666 count, we need not reach the issue of whether the 

Insaidoos are entitled to retroactive misjoinder as a result of spillover prejudice from 

the evidence regarding embezzlement.    

    III.       Supervised Release 

                  Kwame Insaidoo also challenges the imposition of condition twelve of his 

standard conditions of supervised release, which provides that, in the event Kwameʹs 

probation officer determines that he poses a risk to any person, the officer may require 

Kwame to notify that person of such risk (the ʺriskʺ condition).  We recently vacated an 

identical ʺriskʺ condition on the ground that it was ʺvague and afford[ed] too much 

discretion to the probation officer.ʺ  United States v. Boles, 914 F.3d 95, 111‐12 (2d Cir. 

2019) (citing United States v. Peterson, 248 F.3d 79 (2d Cir. 2001) (per curiam)).  

Furthermore, the government has ʺconsent[ed] to a limited remand for the purposes of 

permitting the [d]istrict [c]ourt to impose any condition or combination of conditions 

that comply with  . . . [the] non‐delegation requirementʺ set forth in Peterson, 248 F.3d at 

85‐86.  Appellee Br. at 42‐43. Accordingly, we vacate the ʺriskʺ condition imposed by the 

district court and remand for the court to make further findings and impose any 

condition or conditions pursuant to Boles and Peterson.  




                                              ‐ 8 ‐ 
 
                                                                                        

             We have considered the Insaidoosʹ remaining arguments and find them to 

be without merit.  Accordingly, the judgments of the district court are AFFIRMED in all 

respects except that we VACATE the ʺriskʺ condition of supervised release as to 

Kwame and REMAND to the district court for compliance with Peterson and Boles.  

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                         ‐ 9 ‐